 ROWE INDUSTRIES, INC.95Rowe Industries,Inc.andJohn W.Miller andHowardBarry.Cases29-CA-537and29-CA-548May 31,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOnJanuary 26,1967,TrialExaminerJoseph I. Nachman issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in supportthereof,'and the General Counsel filed cross-exceptions and an answering brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthattheRespondent,RoweIndustries, Inc., Sag Harbor, Long Island, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IRespondent's request for oral argument is hereby denied as,in our opinion, the record, including the exceptions and briefs,adequately presents the issues and positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This matter washeard before me at Brooklyn, New York, on October 12'Unless otherwise stated, all dates are 1966'Issued June 28,on a charge filed by John W Miller onMarch 3, and by Howard P Barry on March 163The General Counsel has moved to correct the record incertainparticulars,mostly typographical, to which motionRespondent filed no objection I find each of the correctionsproper,and now granttheGeneral Counsel'smotion in itsand 13,' on a complaint issued pursuant to Section 10(b) ofthe National Labor Relations Act2 (herein called the Act),which alleges that Rowe Industries, Inc. (herein calledRespondent), violated Section 8(a)(1) and (3) of the Act inthat it discharged and failed and refused to reinstateJohn W. Miller and Howard Barry because they joined andassistedLocal 485, International Union of Electrical,Radio and Machine Workers, AFL-CIO (herein calledLocal 485 or the Union), and otherwise interfered with,restrained, and coerced its employees in the exercise ofrightsguaranteed them by Section 7 of the Act.Respondent, by answer, admitted certain allegations of thecomplaint, but denied that it violated the Act as charged.At the hearing all parties were afforded an opportunitytoadduce evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submitbriefs.TheGeneralCounsel argued orally, whichargument is included in the record of proceedings. Briefshave been received from the General Counsel and fromRespondent. The argument and briefs have been dulyconsidered.On the basis of the entire record in the case,3 includingmy observation of the demeanor of the witnesses whiletestifying, I make the following:FINDINGS OF FACT4I.THE UNFAIR LABOR PRACTICES INVOLVEDA. BackgroundEarly in 1964, Building Service Employees Union,Local 307, conducted an organizational campaign amongRespondent'semployeesandultimatelyfiledarepresentation petition. The election conducted by theBoard in May 1964, pursuant to that petition, was lost bythat union. In the prior unfair labor practice case, referredto in footnote 1,supra,theBoard adopted withoutmodificationallofthefindings,conclusions,andrecommendations of Trial Examiner Louis Libbin whofound that during the campaign by Local 307, Respondent(1) byCompany President Rowe made two coercivespeeches to the employees which threatened job loss if theemployeesselectedaunion;(2) spieduponandinterrogated employees; (3) urged employees to form an"inside"union; (4) promulgated an invalid no-distributionand no-solicitation rule; (5) offered wage increases forrejection of the Union; and (6) discriminatorily dischargedtwo employees. The Board's Decision in that case, issuedApril 23,1965,apparentlywas complied with byRespondent.In the summer of 1965, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, begana campaign to organize the employees, and in due coursefiledarepresentationpetition(Case29-RC-314).Pursuant to a Direction of Election issued October 29,1965 (affirmed by the Board December 22, 1965), anelection was conducted January 14, which resulted in amajority vote for the Union. Respondent filed timelyobjections to the conduct of and conduct affecting theresults of the election, but thereafter with the approval ofentiretyA copy of said motion has been included in the recordmarked "Trial Examiner's Exhibit 1 "'No issue of commerce or labor organization is presented Thecomplaint alleges and the answer admits facts which establishboth elementsMoreover, the Board has heretofore exercisedjurisdiction over Respondent SeeRowe Industries, Inc ,152NLRB 70,and the representation cases hereafter referred to165 NLRB No. 4 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe petitioning union and the Regional Director withdrewitsobjections,and on January 26 International wascertified.5Thereafter, at the request of International,Local 485 assumed the administration of the certification.Upon the request of Local 485, Respondent entered intocontractnegotiations,and in March agreement wasreached retroactive to March 1.B.The Current Facts1.Interference,restraint,and coerciona.The organization campaignWhen International began its organization campaign,Respondent from time to time distributed leaflets to itsemployees urging them to reject theUnionsAlthough theGeneral Counsel argues in his brief that the contents of theleaflets violated Section 8(a)(1), I do not consider thatcontention because the General Counsel offered thedocuments referred to only to establish union animus, andtheywere received for that limited purpose. Saiddocuments do show, and I find,thatRespondent washostile to the Union and the efforts of its employees toorganize.The evidence also shows that employee Miller?was directed by management officials David Lee andVirginiaWhitman5 to work against the Union, and toreport back to Lee or Whitman which employees weresigning union cards. Miller testified that he reported suchfacts to Lee or Whitman,and that the employee involvedwould be transferred to another department, or in someinstances the employee would not be seen again;whetherhis employment was terminated or he voluntarily quit,Millerdidnotknow.9On one occasion Whitmancomplained toMiller that she had ascertained thatemployee Cypress had signed a union card,and that Millerhad failed to report that fact. Whitman at this time toldMiller not to be friendly with Cypress and other namedemployees who, she claimed,had signed union cards. Aswill hereafter appear, it is of some importance to note thatafter the last mentioned conversation with Whitman,Miller went to Cypress during the lunchbreak and beratedher for signing a union card.An argument followed andMiller slappedCypress.AlthoughWhitman and otherofficials of Respondent were aware of the incident, nodisciplinary action was taken against Miller,nor was theincident mentioned to him by anyone connected with theCompany. It also appears that as late as January 5, theCompany had a report that Miller had engaged in a fight on5The unit was "All production and maintenance employeesemployed by the Employer at its Sag Harbor, New York, plant,including truck drivers and shipping department employees,"with the usual exclusions6G C Exhs 4(a)-4(e) and 5' John W Miller who, it is contended, was discriminatorilydischarged The circumstances of his discharge are hereafter setforth9 It was stipulated that Lee is a supervisory employee andWhitman is personnel director0Miller also testified that in the 1964 campaign he was askedby Lee and Whitman to report to one of them which employeeswere passing out or signing union cards, and that he would get apay raise if he helped them to defeat the Union. According toMiller, he did as he was asked and shortly after the electionreceived an increase of 10 cents an hour As these eventsoccurred more than 6 months prior to the filing of the chargeherein, no finding of violation is made with respect thereto.10Only two witnesses, both called by the General Counsel,testified concerning what Rowe said Employee Barry testifiedcompany property, with employee Lopez, and that Millerwas asked why he liked to fight, but no disciplinary actionwas taken against Miller in connection with that incident.Miller's activity against the Union continued until aboutJanuary 12, when he changed and openly demonstratedhis support of the Union. Thus, on the last-mentioned dateMiller came to work with a -[umber of IUE buttons on hisshirt and hat. Company President Rowe observed Millerwearing the buttons and asked the latter if the buttonswere "for real," or were a "joke." Miller assured Rowethey were "for real," and that while he had theretoforeworked against the Union "now I work with the Union."b.Rowe's speechOn January 13, the day preceeding the election, Rowemade a speech to the employees whom he caused to beassembled in the plant for that purpose. 10 Rowe remindedthe employees that the election would be held the next dayand stated that while he could not tell them how to vote,they should remember they had bills to pay and homes topay for. At this point employee North interrupted stating,in substance, that employees were not earning enough topay their bills now and they would earn more if the Uniongot in. At this point Rowe told North that the latter wouldget his chance, that he (Rowe) would take care of Northlater.['c.The discriminatory discharge(1)Howard P. BarryBarry was first employed by Respondent in September1965 as a quality control inspector. At no time during hisemployment by Respondent was Barry criticized for hiswork, or reprimanded for any conduct. In fact, in the latterpart of January, Respondent hired a new man to take overthe work Barry was then doing and assigned Barry to newand more exacting work that required additional skills. Atsometime during the Union's campaign Barry signed aunion card, but made every effort to conceal that fact fromthe Company. He testified that so far as he knows, hiseffortswere successful. During the union campaign,several supervisors spoke to Barry about the Union,indicatingtheCompany's opposition thereto.Onesupervisor told Barry that it was extremely important tothe Company that the Union lose the election. To all ofthese remarks Barry would merely nod his head withoutindicating whether he was for or against the Union.When International asked Local 485 to service thecertification, as above stated'12 the latter called a meetingthat he was unable to recall any specificstatementthat Rowemade, or even thesubstancethereof, his testimony was only thesubjective impressions he got from Rowe's remarks which hecharacterized as "very thinly veiled threats of curtailment ofwork" Barry testified also that a tape recorder was operatingand took down what Rowe said" Miller testified that he didnot see a taperecorder inoperation while Rowe spoke, and Respondent contends none wasused. Although thereis noreal conflict between Miller and Barryon this point, I find it unnecessary to make any finding as towhether a tape recorderwas in operationor not The substance ofwhat Rowe said being established by the credited testimony ofMiller, it is unnecessary to decide whether they weremechanically recordedit Internationalmade this request because it won the electionby a very closemargin andwas fearful that it might lose thesupportof the employees because it was satisfied thatRespondent would try to destroy the Union's support No findingismade as to the justification for the Union's fears. ROWE INDUSTRIES, INC.of Respondent's employees." A substantial number ofemployees attended this meeting, including Barry. Onbehalf of Local 485, the meeting was conducted byWallace Eisenberg, its business manager. Eisenberg toldthe employees about Local 485 and its programs, makingparticular reference to its insurance and welfare program.With respect to the latter, Eisenberg stated that if anyonedoubted his statements, he could refer them to one of theirfellow employees who knew a great deal about it. Inmaking this remark Eisenberg was referring to Barry whoat one time had worked for anorganizationthat handledinsuranceand welfare for Local 485. The two had not seeneach other for some years, and neither knew that the otherwould be present at this meeting. At the end of themeetingBarry went to the head table where Eisenbergwas. The two renewed their acquaintance and, amongother things, Eisenberg asked for Barry's assistance inkeeping the employees loyal to Local 485. Barry promisedto do what he could. Some 25 to 30 employees were in theimmediatearea where Eisenberg and Barry spoke, and anumber of others were at various locations in the room.Duringthemorning of February 2, Barry was calledaway from his work station by Aldridge, his supervisor,who told Barry, "you have talked yourself out of a job."Barry asked what thismeant.Aldridge replied that a dayor two before, while inspecting some motors, Barry made aremark that upset some of the girls and they refused towork with him. Barry,claimingto be unaware of such anincident, asked for further details, but Aldridge would onlysay that Barry had "fooled around too much." In reply to aquestion from Barry as to whether there was any objectiontohiswork Aldridge stated that Barry's work wassatisfactory, and that he got along well with people. Barrythen asked if he might talk with some officer of theCompany. Aldridge left the room, but returned in a fewminutes sayingthat no one wanted to talk with Barry, thatthe decision had been made and it was going to stand. Inresponse to Barry's inquiry as to when the dischargewould be effective, Aldridge replied, "right away." Barrythen asked if he might resign rather than be discharged.Stating that he saw no objection to that, Aldridge tookBarry to the office where Personnel Director Whitmangave him his final check.'" Barry admits that a day or twoprior to his discharge, he did go to one of the productiontablesand there discussed with the employees aproduction problem. He also testified, however, he neithersaw nor heard anything to indicate that any employee tookoffense at anything he said or did. In this connection it isimportant to note, as hereafter pointed out in more detail,that neither Aldridge nor any other company officialtestified with respect to the reason for Barry's discharge. 1513Although the record is not entirelyclear asto the date onwhich this meeting was held, it is clear, and I find, that it was at atime when Barry was employed by Respondent, and a few daysprior to his discharge14Although the answer denied the allegations of the complaintthat Barry and Miller, the other 8(a)(3) involved, were discharged,at the hearing Respondent conceded "There is no question theywere discharged "15 In its brief, Respondent refers to an affidavit allegedly givenby Aldridge to the General Counsel in the course of the latter'sinvestigation of these matters,which is saidto demonstrate thatBarry was discharged for cause The affidavit referred to wasneither offered nor received in evidence, is not physically in therecord, and, therefore, may not be considered by me18No objection was made to this testimony It is plain that the97(2)John W. MillerMiller,who performedjanitorialwork, was initallyemployed by Respondent in October 1963. In addition tothe payraise givenhim for reporting on the union activitiesof the employees during the 1964 campaign, as abovestated, he received other increases in pay. Respondentconcedes thatMiller'sworkwas satisfactory.Theevidence shows that while Miller was on occasionsinvolved in altercationswith fellows employees andoutsiders (the incidentinvolvingemployeeCypress,having occurredas late asDecember 1965), these eventswere well known to Respondent, and at no time didRespondent discipline him therefor, or warn him that anyrepetition thereof would not be lightly regarded. Indeed,the fair inference from the evidence is, and I so find, thatRespondent regarded these events as personal mattersbetween Miller and the other party involved. The evidencealso shows, and I find, that after Miller demonstrated hisadherence to the Union by openly wearingits insignia inthe plant, Respondent's attitude toward Miller changed.Thus, in the latter part of January, Miller was directed tocease cleaning certain offices, which reduced his hours ofwork and his pay. The evidence discloses no reason forthis directive.About February 1, Miller, pursuant to directions, wentto the office. Present at the time, in addition to Miller,were his supervisor, David Lee, and Personnel DirectorWhitman. Lee stated that he had been told by employeeWhite that Miller had cursed and threatened White. Millerdenied the accusation. Upon leaving the office Millersought out White and asked why the latter had falsely toldLee and Whitman that Miller had cursed and threatenedhim. White denied that he had made such a statement andtoldMiller "to watch [himself] because David Lee andMrs. Whitman were going to try to get rid of [him]."'sDuring the morning hours of Friday, February 11, Millerwas carrying through a work area of the plant a heavilyloaded barrel (apparently refuse) which he was going todump into a larger barrel. Employee Curran, who hadceased being friendly with Miller when the latter startedwearing IUE buttons in the plant, bumped Miller with hisshoulder, causing the barrel Miller was carrying to fall tothe floor. Regarding Curran's actionas deliberate, Millerasked Curran why he had bumped him. Receiving noreply,Miller told Curran, "You just want me to get into afight in thisplantso I can get fired. I'm notgoingto fightyou in this plant [but] if you hit your card out, I'll hit mycard out. Any difference you want to take up with me, we'lltake it up off the premises, out on the pike." Curran saidnothing, and Miller resumed his work. Shortly thereafterfailure to object was not inadvertent,because Respondent'srepresentative promptly asked that this answer of the witness beread back,and this was done No motion with respect to thistestimony was made However, as there is no evidence thatRespondent is responsible for White's statement, I do notconsider that portion of the statement by White, that Lee andWhitman were out to get Miller, in reaching a conclusion on theissuewhetherMillerwas discriminatorily dischargedTheGeneralCounsel also adduced some testimony through thewitness Robert Wise which could be interpreted as meaning thatin the middle or latter partof January, Wise had been told byresponsible supervisors of Respondent that Respondent haddecided that Miller would be discharged within 2 weeks I findWise's testimony confusing and do not rely on it in support of anyof my findings herein 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller observed Curran going into the company offices. Inabout 20 minutes Mason, an assistant to President Rowe,calledMiller to the office and told the latter that Curranclaimed he had been threatened by Miller. Miller deniedany threat to Curran and explained to Mason what hadtaken place, as outlined above, including the fact that hehad told Curran that he would not fight him on companyproperty, because this would cause him to lose his job, andhis offer to settle any differences with Curran "out on thepike." Mason told Miller to return to work, but suggestedthat he do his cleaning in Curran's work area at timeswhen the latter was not there. Miller worked theremainder of that day without incident. Over the weekend,Miller was arrested on the complaint of Curran for, asMiller understood it, "threats" and was taken before ajudge. Although Miller requested that Curran be present,the judge regarded this as unnecessary. Miller stated hisversion of the facts to the judge, and the latter imposed a$25 fine. The following Monday (February 12), Millerreported for work at his usual 8 a.m. starting time. Shortlythereafter he was summoned to the office of PersonnelDirectorWhitman. Sensing trouble, Miller got prounionemployee Jackson to go with him to Whitman's office."Lee was also present. Miller was told that he was being"let go" because of the Curran incident the precedingFriday.Miller protested that he had not hit Curran, butrather that Curran had hit him, and that he had witnessesto prove that fact. At this point Jackson suggested that theCompany hear Miller's witnesses. Whitman agreed to dothis after working hours, and directed Miller to return tohis work. About 11 a.m. Miller sustained an injury in theplant which required that he go to the hospital for X-rays.Returning to the plant about 2 p.m., Miller was told byWhitman that she had decided not to listen to hiswitnesses, and that he was discharged. Miller asked for noexplanation, andWhitman offered none. Miller's finalcheck was given to him at the time.' 8C. Discussions and Concluding Findings1.Based on Miller's testimony, I find and conclude thatRespondent violated Section 8(a)(1) of the Act by Rowe'sstatementin his speech to the employees on January 13,that in considering whether they should vote for oragainsti' Jackson was one of thediscrimmateesinvolved in the priorcase but had been reinstatedpursuant tothe Board's order See152 NLRB 7018All findings herein set forth, except where otherwiseindicated,arebased on the uncontradicted and creditedtestimony of Barry and Miller Respondent called no witnessesThe complaint herein fixed the date of hearing as August 24On August 17, the hearing was rescheduled for October 12 Thereason for this continuance does not appear In preparation fortrial, the General Counsel issueda subpoenaad testtficandamanda subpoenaduces tecumdirected to Company President Rowe ItisadmittedthatRowe personally received bothsubpenas onFriday,October 7 Although the documents requested by thesubpoena duces tecumwere produced at the hearing by PersonnelDirectorWhitman, Rowe did not respond when called by theGeneral Counsel for examination presumablyunder rule43(b) ofthe Rules of Civil Procedure It was explained that Rowe left forBermuda onMonday, October 10, and would not be back for 10days Prior to the hearing, Respondent made no request to theRegional Director for a continuance, nor was such a request madeof me during the hearing The General Counsel asks that I drawthe inference that Rowe deliberately made himself unavailablebecause he did not want to face examination by the GeneralCounsel Although the factsratherstrongly indicate that Rowedeliberately made himselfunavailablefor the hearing, I find itthe Union they should bear in mind that they had bills topay. This was a statement, whether it be regarded as thinlyveiledornot,which certainly could reasonably beconstrued by the employees as meaning that the advent oftheUnionwould result in reduced earnings to theemployees, and thus was a clear threat of economicreprisal.' °2.On the entire record, I find and conclude that Barryand Miller were discriminatorily discharged in violation ofSection 8(a)(3) and (1) of the Act. My reasons for thisconclusion are set forth separately, dealing first withBarry.To establish that an employee was discharged inviolation of Section 8(a)(3) of the Act, it is necessary, ofcourse, that the General Counsel establish that theCompany knew or thought that the employee had engagedin some protected or union activity. It is true that Barrymade every effort, and so far as he knew had succeeded, inconcealing from Respondent the fact that he had signed aunion card, or otherwise assisted the Union, but on thewhole record I am convinced and find that Respondent, atthe time of Barry's discharge, was in fact aware orsuspected that he was assisting the Union. The evidenceshows, as I have found, Respondent's strong opposition tothe Union and the organizational efforts of its employees.That Respondent used informers to keep itself informedon the union activities of its employees is demonstrated byitsuse of Miller for that purpose, and the fact thatWhitmanupbraidedMillerfornotreportingtomanagement that Cypress had signed a union card. Theunion membership meeting held just a few days prior toBarry's discharge, and which was attended by 50 or moreemployees, revealedBarry'sacquaintancewith theUnion's representative, and his promise to do what hecould to keep the employees loyal to Local 485. On thesefacts it is reasonable to infer, as I do, that word somehowgot back to Respondent that Barry was assisting theUnion. This inference is supported by the circumstancessurrounding Barry's discharge, and the fact that so far asthis record shows Barry had engaged in no conductwarranting his discharge .20 The uncontradicted evidenceis that a theretofore satisfactory employee, whose workperformance had never been criticized, and who hadshortly before been assigned to more exacting work thatunnecessary to draw the inference which the General Counselrequests,because, as I have stated, Respondent offered noevidence, and that offered by the General Counsel standsundenied'vAlthough the request made by Lee and Whitman that Millerspy on theunion activitiesof the employees on behalf of IUE, andreport back to them which employeeswere signingunion cardswas a plain violationof Section 8(a)(1) of the Act, I do not makesuch a finding in this case Such a violationis not alleged in thecomplaint,and while the evidence with respect thereto came inwithout objection, it is clear thatitwasbrought out by the GeneralCounsel for the purpose of showing the concerted activity inwhichMiller hadengaged andforwhich he was allegedlydischarged,and not for the purpose of establishing anindependent violation of Section 8(a)(1) In that sense the issuewas not litigated Furthermore,it isnot clear from this record thatthe requests which Respondent made to Miller were made within6 months of the filing of the first charge herein=0On cross-examinationBarry was asked whether he hadstated that Company President Rowe did nothing and he couldcome out and do the work He was also asked if he had in factoffended any of the employees, as Aldridge claimed when hedischarged Barry Barry denied that he did either His testimonystandsundenied on the record ROWE INDUSTRIES, INC.required greater skills, is dismissed at mid-day withoutprior warning, by his antiunion employer, just 2 or 3 daysafter hisunionsympathies are revealed, allegedly forconduct that, so faras thisrecord shows, he was falselyaccused of. The alleged ground for discharge beingunsupported by the record it may appropriately beinferred, as I do, that the real motive of the discharge isthe motive which Respondent denies and seeks to conceal;namely,to rid itself of an employee who has demonstratedhis support of a union.Shattuck Dena Mining Corporationv.N.L.R.B.,362 F.2d 466 (C.A. 9,1966).In the case of Miller, the evidence shows thatRespondent used him as theinstrumentfor spying on theunionactivity of its employees. So long as Miller servedRespondent's purpose in that regard,itwasnot disturbedby his several altercations in and out of the plantconcerning all of which Respondent had knowledge. Evenas late asDecember 1965, when Miller, on companyproperty, slapped employee Cypress after Miller learnedfromWhitman that Cypress had signed a union card,Miller was not disciplined or warned that such conduct, ifrepeated, would not be tolerated. But after Miller refusedto further serve as Respondent's spy and openly supportedthe Union, an effortseemsto have been made to causeMiller to quit. First his pay was reduced by curtailing hishours of work. When this did not produce the desiredresult,Millerwas accused of cursing and threateningWhite, but the latter apparently failed or refused tocooperate. Shortly thereafter the Curran incident tookplace.The uncontradicted evidence in the record is that itwas Curran not Miller, who precipitated the incident bydeliberately bumping the latter; that Miller refused toengage inany altercation on companytime orproperty;and that all Miller did wasto expresshis willingness tofight if, but only if, Curranwas also willingto do so. Thiswas nota threat,simply an invitationto combat by mutualconsent.Upon these facts, and particularly in view ofRespondent's failure to discharge or warn Miller for hisprioraltercations,Iam convinced, and so find andconclude, that the motivatingreasonfor Miller's dischargewas Respondent's decision to rid itself of an employee whowould nolonger assist in an antiunionprogram, and whonow openly supported the Union, and that the Curranincident, if not actually instigated by Respondent, wasmerely seized upon to obscure the true motive for Miller'sdischarge.21Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By the portion of Rowe's speech of January 13, setforth above, Respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedto them by Section 7 of the Act, and thereby engaged in,21At the hearing Respondent argued that while it had in thepast not disciplined Miller for his various altercations, it hadalways regarded his conduct as a potential danger, and that withthe Union in the shop the danger became so great that it wasforced to discharge him for the Curran incident The General99and is engaging in, unfair labor practices proscribed bySection 8(a)(1) of the Act.4.By discharging Howard P. Barry and John W. Millerbecause of their activity on behalf of the Union,Respondent discriminated against them in regard to theirhireor tenure of employment, thereby discouragingmembership in the Union, and thus engaged in, and isengaging in, unfair labor practices proscribed by Section8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.HavingfoundthatRespondentdiscriminatorilydischarged Howard P. Barry and John W. Miller, I shallrecommend that Respondent be required to offer themimmediate, full, and unconditional reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights, privileges, andworking conditions, and make them whole for any loss ofearnings they suffered as a result of the discriminationagainst them, by paying to each a sum of money equal tothat which each normally would have earned as wagesfrom the date of the discrimination to the date of hisreinstatement, less net earnings during such period, inaccordance with the Board's formula set forth inF.W.Woolworth Company,90 NLRB 289, together with interestthereon at the rate of 6 percent per annum, as prescribedinIsis Plumbing & HeatingCo., 138 NLRB 716.Because of the character of the unfair labor practicesfound, and in view of the prior proceedings againstRespondent, I shall recommend that Respondent berequired to cease and desist from in any mannerinterfering with, restraining, or coercing employees in theexercise of the rights guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg.Co., 120 F.2d 532 (C.A. 4).RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,it isrecommended that Rowe Industries, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with economic reprisal ifthey selected a union as their bargaining representative.(b)Discouraging membership in International Union ofElectrical, Radio and Machine Workers, AFL-CIO, or anyother labor organization against an employee in regard tohishire,tenure,orother terms or conditions ofemployment.(c) In any manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named, orCounsel argues this admission shows the existence of anindependent ground for holding that Miller's discharge wasunlawfulbecause it demonstrates that the discharge waspredicatedupon unionconsiderations In view of the conclusionsreached, I find it unnecessary to consider that contention 100DECISIONSOF NATIONALLABOR RELATIONS BOARDany other, labor organization, and to engage in otherconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by the provisions of Section8(a)(3) of the Act.2.Take the following affirmative action foundnecessary and designed to effectuate the policies of theAct.(a)Offer to Howard P. Barry and John W. Millerimmediate, full, and unconditional reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority or other rights, privileges, orworking conditions, and make each of them whole for anyloss of earnings they suffered, in themannerset forth inthe section hereof entitled "The Remedy."(b)NotifyHoward P. Barry and John W. Miller ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement, upon application, afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder thetermsof this Order.(d)Post at its plant in Sag Harbor, Long Island, NewYork, copies of the attached notice marked "Appendix."22Copies of said notice, to be furnished by the RegionalDirector for Region 29, after being duly signed by anauthorized representative, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,including places where notices to its employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision,what stepsit hastaken to comply herewith. 2322 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "23 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegionalDirector,in writing,within 10 days from the date of thisOrder,what stepsRespondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership inInternationalUnionof Electrical,Radio and MachineWorkers ofAmerica, AFL-CIO,or any other labororganization,by discriminating against employees inregard to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT threaten our employees witheconomic reprisal if they select union representationor otherwise assist any labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form, join, or assistInternational Union of Electrical,Radio and MachineWorkers,AFL-CIO,or any other labor organization,tobargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities,except to the extent that suchrightmay be affectedby theprovisions of Section8(a)(3) of the Act.WE WILL offer Howard P. Barry andJohn W.Millerimmediate, full, and unconditional reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges,and WE WILL make each of them whole forany loss of earningstheymay have suffered by reasonof the discrimination against them.All ouremployees are free to become,remain,or refrainfrom becoming or remaining members of InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO,or any other labor organization.ROWE INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the United Statesof their right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone212-596-3535.